Title: From Alexander Hamilton to Jeremiah Olney, 17 June 1790
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury DepartmentJune 17th. 1790.
Sir,

I take an opportunity as early as the hurry of business will permit, of transmitting to you my instructions and other communications to the several Collectors of the United States.
As far as they may not be locally inapplicable to Rhode Island, I shall expect a careful observance of them.
I am, Sir, Your obedt. Sert.
Alex. Hamilton Secy of the Treasry.
Jeremiah Olney Esquire,CollectorProvidence, Rhode Island.

